Citation Nr: 0005635	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from May 1995 to April 1996. 

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision in May 1996 
by the Department of Veterans Affairs (VA) regional office 
(RO) in New Orleans, Louisiana.

The veteran testified at a hearing at the RO in February 
1997.  A transcript of that hearing is in the claims file.

This case was remanded by the Board in February 1999 for 
further development.  The case was returned in January 2000.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current low back disorder to any incident of 
service.

2.  The veteran's current left hip disorder may not be 
disassociated from the left hip injury he sustained in 
service.


CONCLUSION OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded, and there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for a left hip disorder is granted.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran slipped 
and fell in September 1995, injuring his left hip.  He 
received a physical profile.  A bone scan was negative.  He 
had several additional complaints of left hip pain in 1995. 
In September 1995, he complained of lower back pain.  No low 
back pathology was noted.  On an examination prior to 
separation in March 1996, he had no complaints or 
manifestations of a low back disorder.  

On a VA examination in May 1996, diagnoses included no 
objective findings of the lumbar spine, and no objective 
findings of acute sprain of both hips.

A VA outpatient report discloses that the veteran was seen 
with complaints of left hip pain in October 1996.

The veteran testified in February 1997 that within one week 
of discharge, he began receiving treatment at the VA Medical 
Center.  He stated that in service he was told that he had 
tendonitis of both hips.  He also complained of sharp pains 
in the low back and claimed all of his orthopedic conditions 
were due to a shot he received in service.

On a VA hip examination in April 1997, a left hip or lumbar 
spine disorder were not noted.  An x-ray of the left hip 
showed a probable bone island superimposed over the left 
femoral head.  It was otherwise unremarkable.  The x-ray of 
the lumbar spine showed minor levoscoliosis of the lumbar 
spine with no other abnormality identified.

The veteran underwent a VA joint examination in April 1999.  
The examination of the lumbar spine showed that he had 
flexion to 90 degrees and extension of 40 degrees to the 
right and 40 degrees to the left.  He had 40 degrees of 
rotation bilaterally.  There was some tenderness in the lower 
lumbar spine.  Straight leg testing was negative and reflexes 
were equal.  He was able to toe and heel walk without 
difficulty, and there was no spasm or deformity.  All x-rays 
were normal.  The diagnoses were mechanical back pain and 
trochanter bursitis of the left hip.  

In an addendum prepared in July 1999, the examiner stated 
that the left hip disorder was related to injuries in 
service.  He also stated that the veteran's lumbar sprain was 
not related to service.  At this time, the veteran had a 
lumbar sprain with some questionable findings at the present 
time.   

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

Service connection for a low back disorder.

The service medical records do disclose complaints of lower 
back pain.  However, there was no evidence of any low back 
problem on the examination in March 1996, shortly before 
discharge from service.  In addition, on the initial VA 
examination in May 1996, there were no objective findings of 
a low back disorder.  A lumbar spine disorder was not noted 
on the VA examination in April 1997.  Furthermore, although a 
lumbar spine problem was noted on the VA examination in April 
1999, the examiner in the addendum in July 1999, clearly 
stated that the veteran's lumbar sprain was not related to 
service.  The Board is aware, as contended, that the examiner 
did not provide a rational for this opinion.  However, until 
a claim is well grounded, the VA has no duty to provide a 
rational.  The veteran must present evidence of the link 
between inservice disability, and a current disability.  The 
veteran has not presented such evidence, and therefore this 
claim is not well grounded. 

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence pertaining to the low back disorder 
which would have made this claim plausible.

Left hip disorder.

The service medical records disclose left hip problems 
following a fall in September 1995.  After service,  the 
veteran again manifested a left hip disorder.  In addition, 
in the addendum prepared in July 1999, the VA examiner 
attributed the veteran's left hip problems to service.  
Therefore, service connection is warranted for the left hip 
disorder.


ORDER

The claim for a low back disorder is not well grounded and is 
therefore denied.  The claim for a left hip disorder is 
granted, and to this extent the appeal is allowed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

